Hall, J.
Whether a case involves more than $50.00, and therefore ■ can be appealed from a justice’s court to the Superior Court, is to be ■determined from the summons and the cause of action thereto attached. Where the summons requires the defendant to appear and answer to a suit for the recovery of a sewing machine worth $50.00, with no other ■copy of the cause of action attached thereto, an appeal to the Superior Court did not lie. Nor was the case rendered appealable because the ■ affidavit made to require bail stated that the hire of the property was worth $36.00. Acts of 1878-9, pp. 153,154; 61 Ga„ 74.
Judgment affirmed.